—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (D’Emilio, J.), dated August 3, 2000, as granted those branches of the defendant’s motion which were for summary judgment dismissing the first, second, fourth, and fifth causes of action in the complaint on the ground that the *329plaintiffs did not sustain serious injuries within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant established a prima facie entitlement to judgment as a matter of law on the ground that neither of the plaintiffs sustained a serious injury within the meaning of Insurance Law § 5102 (d). In opposition, the plaintiffs failed to raise a triable issue of fact (see CPLR 3212 [b]). Santucci, J.P., Smith, Krausman, H. Miller and Adams, JJ., concur.